Citation Nr: 1620813	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an upper-gastrointestinal (GI) disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1981 to September 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Cleveland, Ohio.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in Cleveland.  Because the Veteran has neither submitted good cause for his failure to appear nor requested the hearing be rescheduled, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (failure to appear for a scheduled hearing treated as withdrawal of request). 


FINDING OF FACT

No current upper-GI disorder is related to service or to a service-connected disability.


CONCLUSION OF LAW

An upper-GI disorder was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an upper-GI disorder on the asserted basis that it's incurrence is causally related to medications taken to treat service-connected disabilities.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service treatment records reveal no treatment for or complaint of an upper-GI disorder during service.  The Veteran does not contend that he was treated for an upper-GI disorder in service or for many years after service.  

The Veteran filed his initial service connection claim in October 1982, but did not mention any digestive problems.  He was afforded a VA examination in November 1982 and his digestive system was found to be within normal limits.  He reported at a January 1986 VA examination: "Except for service connected knee condition my health has been good."  This is probative evidence against direct service incurrence.

The Veteran underwent multiple surgical procedures for cervical spine injuries incurred in a motor vehicle accident.  An October 3, 2000, Operative Report describes the removal a plate and screws.  It was noted that the entire esophagus was scarred down to the plate.  The surgeon noted "I did not violate the muscular wall of the esophagus but it was incredibly scarred down from above this plate all the way to the level below" (VBMS record 03/08/2001).

An April 11, 2005, Pre-Anesthesia Health Questionnaire includes the question: "Do you have an ORAL, DIGESTIVE or WEIGHT problem?"  The Veteran indicated: "NO."  Boxes remained unchecked for acid reflux, heartburn, and hiatal hernia (VBMS record 11/14/2005).

The first reference to treatment for an upper-GI disorder appears in a June 1, 2005, VA Inpatient Progress Note which reveals a prescription for the acid reducing medication omeprazole (VBMS record 10/19/2005).

A February 27, 2006, Primary Care Note indicates that the Veteran had an esophagogastroduodenoscopy (EDG), which showed patchy esophagitis at the lower third of the esophagus.  It was noted that the Veteran has been taking the acid reducing medication Nexium (esomeprazole), as opposed to omeprazole, with no change in symptoms.  The assessment was esophagitis.  The plan was to try the acid reducing medication Prilosec after Nexium, and to decrease the nonsteroidal anti-inflammatory (NSAID) naproxen to the minimal once a day.  

The Veteran was afforded a VA examination in September 2008.  The Veteran reported he had gastroesophageal reflux disease (GERD) and esophagitis secondary to medications taken for his service connected disabilities.  The examiner noted that the Veteran has had a number of non-service connected injuries and resultant arthritis, which have necessitated NSAID or narcotic usage; that he was involved in a non-service connected severe auto accident in 1999 resulting in severe compression of his cervical spine; and that he had bulging discs in the lumbar spine.  The examiner noted that the Veteran injured his right wrist playing football in 1990, and in April 2005, had an excision of the right second carpometacarpal joint boss and fusion of the right second carpometacarpal joint with autogenous distal radius bone graft.  The examiner also noted an intervening twisting injury to the left knee in August 2007 when he twisted the left knee and fell down stairs.  The Veteran reported to the examiner that, one year ago, he began to have chest pain and went to VA.  Cardiac causes were ruled out and he had a barium swallow, which showed marked gastroesophageal reflux.  On June 6, 2008, he had a gastric emptying study which showed moderate gastroparesis.  The Veteran reported dysphagia ever since his cervical surgery.  The examiner found the Veteran's symptoms consistent with moderate gastroparesis.  The diagnoses were GERD and gastroparesis.  

The examiner opined that the Veteran's esophageal problems are anatomic, not functional, and not secondary to pain medications prescribed for multiple orthopaedic problems, most of which are not service-connected.  The examiner concluded that the Veteran's stomach conditions are not related to medications that he takes for his service-connected disabilities and it would be resorting to mere speculation to state that they were.

In September 2009, the Veteran's sister, a registered nurse submitted a statement that reads: "As a result of the many medications and use of NSAIDS, he has developed Barrett's esophagus."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

Here, the Board assigns greater probative weight to the September 2008 VA opinion than to the September 2009 opinion of the Veteran's sister, a registered nurse.  

The Board notes initially that it is unclear whether the Veteran's sister intended the statement as a medical opinion or whether she was simply advocating on the Veteran's behalf.  However, she signed the statement with her medical credentials, so the Board presumes she intended a medical opinion.  

In contrast to the VA opinion, the opinion of the Veteran's sister is conclusory and without explantation, rationale, or discussion of the evidence.  It is unclear whether she examined the Veteran or whether she reviewed his medical records.  The weight of a medical opinion is diminished where that opinion is based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran has submitted numerous medical articles and drug warning pamphlets which generally state that use of NSAIDs naproxen and ibuprofen can cause irritation of the upper-GI tract.  

A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

Here, the medical text evidence submitted by the Veteran fails to demonstrate with any degree of certainty a relationship between this Veteran's service-connected disabilities and the onset of his upper-GI disorder.  For these reasons, the Board finds that the medical text evidence does not contain the specificity to constitute competent evidence of the claimed medical nexus in this case.  

In the September 2009 Notice of Disagreement, the Veteran stated that doctors have told him the direct causes of his upper-GI disorder are his multiple long-term medications for service-connected disabilities.  While the Veteran is competent to relate what his doctors have told him, the Veteran has simply summarized the opinions and has not provided the rationale for any opinion.  There is no question from a review of the treatment records that such a cause has been considered.  The February 27, 2006, Primary Care Note indicates that his naproxen was being reduced, apparently out of caution with respect to his complaints of upper-GI symptoms.  However, as explained with respect to the opinion of his sister, even multiple opinions which are unaccompanied by explanation, rationale, review of the records and history, and discussion of the records and history, cannot be accorded equivalent probative weight to an opinion that includes these supporting factors.  It is uncontested that NSAID usage can, in some circumstances, cause the type of symptomatology reported by the Veteran.  However, the most persuasive opinion in this case is that the Veteran's upper-GI disorder is anatomic, not functional, and not secondary to pain medications.  In other words, the opinion does not find that the asserted causal relationship is impossible, only that it is not at least as likely as not in this case.  

The Veteran has expressed his opinion in favor of causation of his upper-GI disorder by medications taken to treat his service-connected conditions.  While the Veteran has stated that he has received some training in nursing, it is unclear whether he is qualified to offer a medical opinion on this question.  To the extent the Veteran is offering a medical opinion and is qualified to do so, the Board accords it less probative weight than the opinion of the September 2008 VA examiner for the essential reason that the Veteran has not accounted for any possibility except the asserted relationship between the medications taken to treat service-connected disabilities and the onset of the upper-GI disorder.  As explained in the September 2008 opinion, there are other possible causes; and, in view of the history and clinical presentation, the Veteran's upper-GI disorder represents an anatomic disorder which is not due to medications of any kind.  

To the extent the Veteran is offering a lay assertion in support of his claim, the Board notes that, generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of an upper-GI disorder to use of medications is not the equivalent of relating a broken bone to a concurrent injury.  Such an opinion requires knowledge of the potential causes of upper-GI disorders, and the inherently medical task of distinguishing between anatomic and functional causes as explained by the VA examiner.  These are not matters which are capable of lay observation.  Accordingly, to the extent the Veteran's assertions may be characterized as lay evidence, they are not competent evidence of an etiologic relationship between the claimed upper-GI disorder and his service-connected disabilities.  

As will be addressed in more detail below, the Veteran has not asserted that the medications taken to treat his service-connected disabilities have aggravated his upper-GI disorder.  His assertions have been that these medications were the cause of the disorder.  Moreover, the basis of the opinion, that the condition is anatomic, not functional, is reasonably interpreted as applicable to both causation and aggravation.  

In sum, the Board finds that, although the Veteran has a current upper-GI disorder and has service-connected disabilities for which he takes medications in treatment, a preponderance of the evidence is against any etiologic relationship (causation or aggravation) between the service-connected disabilities and his current upper-GI disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran's representative has argued that the opinion is inadequate because it does not distinguish between the medications taken for service-connected disabilities from nonservice-connected disabilities, citing Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the opinion clearly states that the Veteran's esophageal problems are anatomic, not functional, and not secondary to pain medications.  The Board interprets the opinion as against attribution of the disorder to any pain medications, not just service-connected pain medications.  

The Board acknowledges the potential for confusion stemming from the statement that the Veteran's stomach conditions are not related to medications that he takes for his service connected disabilities, and it would be resorting to mere speculation to state that they were.  However, this is distinguished from the opinion discussed in Jones.  In that case, the examiner declined to give an opinion either for or against nexus on the grounds that any opinion would be speculative.  In this case, the only opinion that was found to be inherently speculative was an opinion in favor of nexus.  Since the examiner provided a conclusive opinion against nexus, there is no problem in this case of the type discussed in Jones.  

Finally, the Veteran's representative argued that the examination report "indicated that the narcotics along with various NSAIDS have been taken for multiple arthritic pains, not just for his service connected knee injuries and wrist trauma.  Thus the examiner agrees to an extent his Barrett's esophagitis, GERD and gastroparesis has been caused by the medication prescribed to him for his service connected disabilities by the VA."  The Board disagrees with this interpretation and reiterates that the opinion is against causation of the Veteran's upper-GI disorders by medications of any kind.  The Board finds that the opinion is adequate as it is conclusively stated; it is consistent with the evidence, which is thoroughly discussed by the examiner; and, it provides a reasonable rationale.  As discussed above, while the opinion does not directly mention secondary aggravation, there is no dispute that the onset of the Veteran's upper-GI disorder came many years after the onset of his service-connected disabilities, and the Veteran's argument is not based on aggravation, but is based on secondary causation.  Moreover, the basis of the opinion, that the condition is anatomic, not functional, is reasonably interpreted as applicable to both causation and aggravation.  Accordingly, the Board finds that an additional opinion is not necessary to resolve the claim.  


ORDER

Service connection for an upper-GI disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


